SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Amendment No. 1) (Mark One) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for quarter period ended March 31, 2014. [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number:000-54457 ADVANCED CANNABIS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Colorado 20-8096131 (State of incorporation) (IRS Employer Identification No.) 4445 Northpark Drive, Suite 102 Colorado Springs, CO 80907 (Address of principal executive offices) (Zip Code) Promap Corporation 6855 South Havana Street, Suite 400 Centennial, CO 80112 Former Name, Address and Fiscal Year End if Changed Since Last Report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filer oSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesþNo At May, 14, 2014, there were 13,438,933issued and outstanding shares of the Company’s common stock. EXPLANATORY NOTE Advanced Cannabis Solutions (the “Company” or “we”) is filing this Amendment No. 1 (the “Amendment”) to our annual report on Form 10-Q for the quarter ended March 31, 2014, filed on May 15, 2014 (the “Original Filing”) to provide the interactive data files required by Item 601(b)(101) of Regulation S-K and Sections 405 and 406T of Regulation S-T. No changes have been made to the Original Filing other than to add the information as described above. This Amendment should be read in conjunction with the Original Filing. This Amendment speaks as of the date of the Original Filing, does not reflect events that may have occurred after the date of the Original Filing and does not modify or update in any way the disclosures made in the Original Filing, except as required to reflect the revisions discussed above. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ADVANCED CANNABIS SOLUTIONS, INC. Date May 16 , 2014 By: /s/Robert Frichtel Robert Frichtel, Chief Executive Officer By: /s/ Christopher Taylor Christopher Taylor, Principal Financial and Accounting Officer
